Title: From Thomas Jefferson to George Hammond, 28 December 1791
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Dec. 28. 1791.

I have duly received your favor of to-day on the subject of Mr. Pagan. His case arises on the proceedings of the supreme court of justice of Massachusets, and requires of course to be considered by the Attorney General of the United States, who calls for a sight of the record of those proceedings. I have accordingly written to Massachusets to have a copy of the record of the judiciary proceedings, as also of those of the legislature and Executive. As soon as they are received they will be submitted to the Attorney general, and you may be assured of being informed of the sentiments of our government on the subject, as soon as he shall have reported thereon.—I have the honor to be with the most perfect respect & esteem Sir Your most obedt & most humble servt,

Th: Jefferson

